Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (United States Patent Application Publication US 2015/0154032), hereinafter CHEN, in view of KIRVIAN et al. (United States Patent Application Publication US 2017/0147361), hereinafter KIRVAN, and further in view of Mahmoud et al. (United States Patent US 8850174), hereinafter Mahmoud.

Regarding claim 1, CHEN teaches identifying a plurality of storage devices of an information handling system, ([0014] “in step S101 the BIOS scans the storage devices to generate a boot hardware information table (hereafter referred to as the table) recording an information item of each storage device and the address of the port to which each is connected.” Scanning storage devices of a server or a computer is interpreted as identifying a plurality of storage devices of an information handling system.)
wherein a basic input/output system (BIOS) of the information handling system is associated with a first enumeration order of the storage devices, ([0015] “If the function is enabled, then in step Sl0S the BIOS generates first boot sequence numbers (hereafter referred to as BSN s) based on a preset port address sequence. The first BSNs, bijectively corresponding to the storage devices, are then written into the table by the BIOS.” The first boot sequence generated BIOS for the storage devices is interpreted as a BIOS of the information handling system is associated with a first enumeration order of the storage devices.) and
an operating system (OS) of the information handling system is associated with a second enumeration order of the storage devices, wherein the first enumeration order and the second enumeration order are different; ([0018] “When it is determined in step S103 that port-fixed bootstrapping is disabled, the BIOS generates the second BSN s based on the sequence of installation…the BIOS looks at one of the storage devices based on the second BSNs in step S111, in order to determine in step S113 whether a bootloader of an operating system is stored in that storage device.” [0019] “options exist so that the storage devices can be sorted based on the port address sequence or the sequence of installation.” The second boot sequence to find a bootloader of an operating system in the storage device is interpreted as an OS of the information handling system is associated with a second enumeration order of the storage devices. The first boot order sequence is based on the port address meanwhile the second boot order sequence is based on the sequence of installation. As disclosed in the paragraphs [0015] and [0018], due to the replacement, attachment or detachment of the storage devices, the first and second boot sequences are different.)
enumerating the storage devices such that a particular storage device of the plurality of the storage devices is enumerated as the first enumerated storage device for both the BIOS and the OS of the information handling system based on the first enumeration order of the BIOS. ([0017] “The BIOS usually selects the storage device corresponding to the first of the first BSNs and makes a decision. If the bootloader is found, the BIOS executes it in step S115 and relinquishes control of the CPU;” The first storage on the first boot sequence generated by the BIOS is selected by the BIOS, which is interpreted as enumerating the storage devices such that a particular storage device of the plurality of the storage devices is enumerated as the first enumerated storage device. Furthermore, the first storage selected by the BIOS is to load the bootloader of the OS from the first storage. Thus, the first storage is enumerated as the first for BIOS and the OS.)
However, CHEN does not teach in response to determining that the OS installation mode provided by the BIOS is enabled, i) exposing only the particular storage device to an OS installer computing module, and ii) disabling the remaining storage devices of the plurality of storage devices to the OS installer computing module.
KIRVAN teaches in response to determining that the OS installation mode provided by the BIOS is enabled, i) exposing only the particular storage device, that is the first enumerated storage device based on the first enumeration order of the BIOS, to an OS installer computing module, (Fig. 1C “Region 150-1, OS 164” 302 “Receive operating system” 310 “Store operating system in a region” [0049] “during the boot operation, the management controller 112 may permit the BIOS instructions 160 to access the region having the operating system to configure hardware devices of the processing server 105 during the boot operation.” [0079] “The BIOS instructions may execute via the processing unit 102 to configure hardware components of the processing server 105. At block 226, one or more memory controllers 116 may be configured or reconfigured based on the configuration of the non-volatile memory 110 as part of the execution of the BIOS instructions. The reconfiguration of the memory controllers 116 includes reading information stored in one or more registers of the non-volatile memory 110 and configuring the memory controllers 116 based on the information.” [0081] “if an operating system does not exist in the non-volatile memory, control can be handed back to the management controller 112 to retrieve an operating system and boot loader. Indicator C references logic flow 300 to retrieve, install, and load an operating system. Thus, reference is now made to FIG. 3.” [0084] “if the operating system is verified, the logic flow 300 may continue and the operating system may be communicated to a region of the non-volatile memory 110 for storage at block 310. As previously mentioned, a region in a portion of the non-volatile memory can be generated in the non-volatile memory configured as a block device to install the operating system in accordance with the previously executed configuration information, for example.” As shown in Fig. 1C, only a region 150-1, which is interpreted as the particular storage device, is configured or exposed to store and install the operating system, when the operating system is retrieved based on the BIOS instructions, which is interpreted as in response to determining that the OS installation mode provided by the BIOS is enabled. Furthermore, the BIOS instructions configures the non-volatile memory, which is further used for OS installation.) and ii) disabling the remaining storage devices of the plurality of storage devices to the OS installer computing module. (Only specified region of the non-volatile device, such as 150-1 in Fig. 1C, is configured or exposed to the BIOS instructions for the OS installation. Thus, other regions of the memory is not exposed, which is interpreted as disabling the remaining storage devices of the plurality of storage devices to the OS installer computing module.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHEN by incorporating the teaching of KIRVAN of exposing the only particular storage device to the OS installer. They are all directed toward configuring the memory device for the operating system. As recognized by KIRVAN, PXE and other provisioning procedures may not work properly on servers containing non-volatile memory including a three dimensional cross point device, which combines characteristics of RAM, FLASH, and mass-storage, into a single memory device technology. ([0013]) Thus, configuration of the non-volatile memory into regions that can be used in the computer system for use as non-persistent primary level RAM, secondary level RAM, non-volatile block storage, persistent RAM, and so forth. ([0013]) However, these configuration features introduce a problem over the present remote provisioning approaches in that the non-volatile memory subsystem must be partitioned and configured for these modes prior to it being available for holding images and containers that are deployed via present approaches such as PXE. ([0014]) Thus, prior to retrieving and installing the OS, exposing only the particular region of the storage device to the OS installation, which is configured by the BIOS instruction, allows the deployment of the OS using the remote provisioning approach and further provides enhance protection from unauthorized parties. ([0014]) Therefore, it would be advantageous to incorporate the teaching of KIRVAN of exposing the only particular storage device to the OS installer to allow the deployment of the OS using the remote provisioning approach and enhance protection.
However, CHEN in view of KIRVAN does not teach determining that an OS installation mode provided by the BIOS is enabled; determining that a logical unit number (LUN) is set by the BIOS as the first enumerated storage device, including setting an unique identifier (UID) for the particular storage device; in response to determining that that the LUN is set by the BIOS as the first enumerated storage device: fetching, by an OS installer computing module, data associated with the LUN based on the UID; parsing, by the OS installer computing module, the LUN data; and assigning, by the OS installer computing module, based on the parsing, the LUN as the first enumerated storage device for the OS. 
Mahmoud teaches determining that an OS installation mode provided by the BIOS is enabled; (Fig. 2 204 “Receive instruction install operating system” Fig. 4 404 “Instruct option ROM BIOS of an iSCSI card to obtain operating system boot loader from the first sector of the boot device designated by an IP address received during an installation process.” As shown in Fig. 2 and 4, after BIOS is loaded, the system BIOS directs the option ROM BIOS to obtain and install the operating system, which is interpreted as determining that an OS installation mode provided by the BIOS is enabled.)
in response to determining that the OS installation mode provided by the BIOS is enabled, i) exposing only the particular storage device to an OS installer computing module, (Col. 9 Lines 41-45 “An operation 346 is then provided for installing the operating system onto the specified target storage device. In one embodiment, after determining which disk drive will contain the operating system, the installation program copies the operating system files to the disk drive selected.” Col. 10 Lines 10-12 “The boot up process 400 then continues with an operation 406 for using an iSCSI protocol to retrieve the operating system boot loader from the boot device at the IP address.” The operating system is installed on the specified target storage. Installing the OS on the specified storage is expose only the particular storage device to install the OS on the particular storage. Furthermore, an OS installer computing module is interpreted as a software to perform the function to expose only the particular storage device.  Thus, the option ROM BIOS, the system BIOS, or a kernel representing code stored in the option ROM BIOS is interpreted as an OS installer computing module.) and ii) disabling the remaining storage devices of the plurality of storage devices to the OS installer computing module; (As discussed above, the specified storage is exposed. Thus, other storage devices are not exposed to the OS installer module. Thus, exposing only the particular storage suggests that the other storage devices are not enabled for the OS installation, which is interpreted as disabling the remaining storage devices of the plurality storage devices to the OS installer computing module.)
determining that a logical unit number (LUN) is set by the BIOS as the first enumerated storage device, including setting an unique identifier (UID) for the particular storage device; (Col. 5 Lines 55-67 “Once in setup mode, the user can input an IP address of the subsystem where the operating system is to be installed and where the server 106 is to boot from. This IP address can be stored in any suitable non-volatile memory for use by the system BIOS 122 when the server 106 is rebooted.” Col. 6 Lines 40-49 “The booting operation can then take place from the entry pointer. When the server is subsequently rebooted, system BIOS 122 initializes and goes to 80 h and requests the first sector data. The system BIOS 122 instructs the option ROM BIOS 112 to instruct a kernel to obtain boot up data at the first sector. The option ROM BIOS 112 knows the IP address, finds the Disk-4 144, and feeds the data from the first sector to the system BIOS 122. In one embodiment the data from the first sector is an operating system boot loader which is loaded into the host memory for running.” Col 8 Lines 28-31 “The operation 202 begins with an operation 240 in which a system BIOS is loaded. In the operation 240, the system BIOS communicates with the iSCSI card to initiate the loading of the option ROM BIOS.” Lines 42-60 “The operation 202 further includes an operation 244 in which an attempt is made to determine storage devices on a network by requesting a kernel to snoop disk drives...The kernel can be generated to examine devices that are connected to the network to determine what devices are accessible through the network… when an IP address of a subsystem is specified by a user, the kernel at that time can snoop the particular subsystem corresponding to the IP address to show the storage devices in that one subsystem.” The IP address for the subsystem including the target or particular storage device set by a system BIOS is interpreted as a logic unit number (LUN) as the first enumerated storage device. Furthermore, the specified storage device such as “Disk-4” is interpreted as setting an unique identifier (UID) for the particular storage device.)
in response to determining that that the LUN is set by the BIOS as the first enumerated storage device: fetching, by an OS installer computing module, data associated with the LUN based on the UID; (Col. 9 Lines 27-40 “The operation 208 further includes an operation 342 for determining what storage devices are available on the sub system. In one embodiment, after the installation program has started to run, it requests that the option ROM find out how many disks are located on the subsystem corresponding to the input IP address.” Lines 33-35 “An operation 344 is also provided for receiving the identification of the target storage device where installation is to occur.” The IP address and the identification of the target storage device to install the OS is provided as the installation program has started. Thus, the option ROM find out the disks corresponding to the input IP address and the identification of the storage device, which is interpreted as fetching data associated with the LUN based on the UID.)
parsing, by the OS installer computing module, the LUN data; (Col. 5 Line  Col. 6 Line 3 “The iSCSI IOP 110 then requests how many disk drives are located in the subsystem 134 at the IP address 3.4.5.1. The iSCSI IOP 110 uses a kernel to snoop the subsystem 134. the kernel returns data indicating that disk drives 136, 138, 140, 142, 144, 146, and 148 exist at the subsystem 134. Predefined zoning can be utilized so a user knows which subsystem a particular server has access to and, therefore, knows how many drives are present in the accessible subsystems.” Col. 6 Lines 7-12 “Before the option ROM BIOS 112 can use the information regarding the number of disks at the subsystem, an operating system installation CD (e.g., the Windows 2000 CD-ROM) in the CD-ROM drive begins operating and requests the option ROM BIOS 112 to determine how many drives are present on the subsystem 134 at the IP address 3.4.5.1.” Col. 9 Lines 35-40 “the installation program receives data indicating how many disk drives are located in the subsystem where the operating system is to be installed. The available disk drives are shown on the screen to allow the user to specify which specific disk drive will contain the operating system.” The LUN data or the data of the target storage in the server with the IP address and the identification information are displayed and determined to install the operating system. In order to perform displaying and determine the information regarding the target storage in the particular server has to be processed or parsed.) and 
assigning, by the OS installer computing module, based on the parsing, the LUN as the first enumerated storage device for the OS. (Col. 6 Lines 18-21 “Windows 2000 then receives data from the option ROM BIOS 112 indicating that the subsystem 134 has seven disk drives. The user is then prompted to select a disk drive to which the operating system will be installed.” Col. 6 Lines 28-36 “After the first phase of installation is done, the server 106 is rebooted. Windows 2000 now knows that the boot up data is located within Disk-4 144 within the subsystem 134 at IP address 3.4.5.1. The installation continues until Windows 2000 installation is finished and the Disk-4 144 contains Windows 2000 operating system. Optionally, BBS 118 can be utilized to make Disk-4 144 the primary boot up storage device. Therefore, at boot up, the server 106 will boot from Disk-4144.” The specified or target storage based on the parsed data of the IP address and the identification of the storage device, which is interpreted as based on the parsing, is determined to copy and install the OS on the storage among plurality of storages, which is interpreted as assigning the LUN as the first enumerated storage device for the OS.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHEN in view of KIRVAN by incorporating the teaching of Mahmoud of assigning the particular storage based on the parsed LUN data. They are all directed toward memory devices. As recognized by Mahmoud, multiple servers may have storage devices such as disk drives that may store the operating system for use by a particular server. (Col. 1 Lines 62-65) Thus, as more servers are connected with the network, more resources are required to run an operating system on all of the server resulting extensive amounts of resources and extreme cost for a user. (Col. 2 Lines 2-8) By assigning the particular storage with the LUN and identification, such as IP address and identification of the particular storage, the OS from the particular storage can be transferred to the target storage device, which allows the OS to be loaded onto the servers, resulting an optimized management to reduce cost with having an excess number of boot storage devices. (Col. 3 Lines 10-23) Therefore, it would be advantageous to incorporate the teaching of Mahmoud of assigning the particular storage based on the parsed LUN data for an optimized management to reduce cost with having an excess number of boot storage devices.

Regarding claim 2, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches after exposing the particular storage device to the OS installer computing module, installing, by the OS installer the OS on the first enumerated storage. (Fig. 3 340 “Run installation program of an operating system” 346 “Install the operating system onto disk(s) specified.” After identifying the target storage, the operating system is installed on the target storage, which is interpreted as installing the OS on the first enumerated storage device.) 

Regarding claim 3, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches after assigning the LUN as the first enumerated storage device for the OS, installing, by the OS installer computing module, the OS on the first enumerated storage device.  (Fig. 3 340 “Run installation program of an operating system” 346 “Install the operating system onto disk(s) specified.” The target storage is identified based on the IP address and the identification information, which is interpreted as assigning the LUN as the first enumerated storage device for the OS. Then, on the target storage, the OS is installed.) 

Regarding claim 4, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches wherein the particular storage device is a boot optimized server storage device. (Fig. 2 Subsystem, Server, Col. 4 Lines 30-31 “the system 100 includes a server 106 connected with a network 102.” Lines 39-41 “The network 102 is connected with storage subsystems 128, 130, and 134.”) 
	
Regarding claim 6, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches after rebooting the information handling system, disabling the OS installation mode provided by the BIOS. (Col. 9 Lines 46-53 “After the operation 346 is completed, the operation 208 includes an operation 348 for rebooting from the target storage device where the operating system was installed. In operation 348, the server reboots so the installation program can complete the installation of the operating system. After the installation is complete, the server will use the target storage device containing the operating system to boot up at power on.” After completion of the OS installation, rebooting is performed. After rebooting, the server uses the OS on the target storage device to boot up. Thus, the installation is completed resulting the OS installation mode provided by the BIOS is completed, which is interpreted as disabling the OS installation mode.) 

Regarding claim 7, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches generating, by the BIOS, a runtime variable including the LUN data and the UID; (Col. 5 Lines 37-51 “In an initial boot up process before installation has occurred, the system BI OS 122 communicates with the iSCSI card 104 to determine the configuration of storage devices connected to the server. In this embodiment, the iSCSI IOP 110 runs an iSCSI protocol which utilizes block based data transfer using internet protocol packets. Therefore, the iSCSI IOP 110 utilizes a kernel to determine the storage devices available to the server 106. In one embodiment, the operation of determining what devices are available is called a discovery phase. The kernel represents code that is stored in the option ROM BIOS 112 and is retrieved into the memory 114 to be utilized by the iSCSI IOP 110. If setup is not requested by the user, the kernel returns data stating that very large numbers of disk drives are connected to the network but does not know or detect which drives have an operating system.” Col. 6 Lines 33-49 “BBS 118 can be utilized to make Disk-4 144 the primary boot up storage device. Therefore, at boot up, the server 106 will boot from Disk-4144. In one embodiment, an entry pointer associated with the boot up drive is at a device value of 80h in system RAM of the server 106, so that the operation of booting can be accomplished by an INTI 3 call. The booting operation can then take place from the entry pointer. When the server is subsequently rebooted, system BIOS 122 initializes and goes to 80 h and -requests the first sector data. The system BIOS 122 instructs the option ROM BIOS 112 to instruct a kernel to obtain boot up data at the first sector. The option ROM BIOS 112 knows the IP address, finds the Disk-4 144, and feeds the data from the first sector to the system BIOS 122. In one embodiment the data from the first sector is an operating system boot loader which is loaded into the host memory for running.” The IP address and the identification information of the storage devices are stored in the non-volatile memory and an entry pointer, which is interpreted as generating a runtime variable including the LUN data and the UID.) and 
accessing, by the OS installer computing module, the runtime variable to install the OS on the first enumerated storage device. (Col. 6 Lines 37-49 “In one embodiment, an entry pointer associated with the boot up drive is at a device value of 80h in system RAM of the server 106, so that the operation of booting can be accomplished by an INTI 3 call. The booting operation can then take place from the entry pointer. When the server is subsequently rebooted, system BIOS 122 initializes and goes to 80 h and -requests the first sector data. The system BIOS 122 instructs the option ROM BIOS 112 to instruct a kernel to obtain boot up data at the first sector. The option ROM BIOS 112 knows the IP address, finds the Disk-4 144, and feeds the data from the first sector to the system BIOS 122. In one embodiment the data from the first sector is an operating system boot loader which is loaded into the host memory for running.” The runtime variable or the IP address and the identification information of the storage device are accessed to identify the target storage where the OS can be installed, which is interpreted as accessing the runtime variable to install the OS on the first enumerated storage device.) 

Regarding claim 8, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches after determining that the OS installation mode provided by the BIOS is enabled, resetting the information handling system. (Fig. 3 348 “Reboot from the disk(s) where the operating system was installed.” Rebooting the system, which is interpreted as resetting the information handling system occurs after the installation of the OS on the target storage, which is interpreted as after determining that the OS installation mode provided by the BIOS is enabled.) 

Regarding claim 9, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
Mahmoud further teaches generating, by the BIOS, a system management BIOS (SMBIOS) construct including the LUN data and the UID; and accessing, by the OS installer computing module, the SMBIOS construct to install the OS. (Col. Lines 28-40 “After the first phase of installation is done, the server 106 is rebooted. Windows 2000 now knows that the boot up data is located within Disk-4 144 within the subsystem 134 at IP address 3.4.5.1. The installation continues until Windows 2000 installation is finished and the Disk-4 144 contains Windows 2000 operating system. Optionally, BBS 118 can be utilized to make Disk-4 144 the primary boot up storage device. Therefore, at boot up, the server 106 will boot from Disk-4144.  In one embodiment, an entry pointer associated with the boot up drive is at a device value of 80h in system RAM of the server 106, so that the operation of booting can be accomplished by an INTI 3 call.” Col. 9 Lines 22-26 “before the system BIOS determines how many disk drives are on the subsystem as discussed above in reference to operation 206, the installation program for the operating system located in the CD-ROM may begin to operate. The operation 208 further includes an operation 342 for determining what storage devices are available on the subsystem.” Lines 35-45 “the installation program receives data indicating how many disk drives are located in the subsystem where the operating system is to be installed. The available disk drives are shown on the screen to allow the user to specify which specific disk drive will contain the operating system. An operation 346 is then provided for installing the operating system onto the specified target storage device. In one embodiment, after determining which disk drive will contain the operating system, the installation program copies the operating system files to the disk drive selected.” Using the IP address and the identification information of the target storage to install the OS, the system BIOS and the option BIOS instructs to install the OS on the target storage.) 

Regarding claims 10-13, and 15-18, the claims 10-13, and 15-18 are the apparatus claims of the method claims 1-4, and 6-9. The claims 10-13, and 15-18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the claims 10-13, and 15-18.

Regarding claims 19 and 20, the claims 19 and 20 are the non-transitory computer-readable medium storing software comprising instructions executable by one or more computers of the method claims 1 and 2. The claims 19 and 20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the claims 1 and 2.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of KIRVAN and further in view of Mahmoud as applied to claims 1 and 10 above, and further in view of Mukadam (United States Patent Application Publication US 2016/0299767), hereinafter Mukadam.

Regarding claim 5, CHEN in view of KIRVAN and further in view of Mahmoud teaches all the limitations of the computer-implemented method of claim 1, as discussed above.
However, CHEN in view of KIRVAN and further in view of Mahmoud does not teach after rebooting the information handling system, restoring the remaining storage devices of the plurality of storage devices to the OS installer computing module.
Mukadam teaches after rebooting the information handling system, restoring the remaining storage devices of the plurality of storage devices to the OS installer computing module. ([0063] “Upon power up or restart, the server 112 boots up with the initial boot operating system from the local boot LUN…One or more of the central processor unit cores CPUl1through CPUN (902A-902N) may continue to execute the initial boot operating system from the local boot LUN, allowing the virtual machines to shut down, re-start or migrate to another central processing unit core. The initial boot operating system of the local boot LUN may also allow new operating systems to be installed on one or more of the remote LUNs 934A-934N.” After restarting the server with the initial boot operating system from the local boot LUN, the remaining storage devices, which are interpreted as remote LUNs, are allowed to install the new OSs, which is interpreted as restoring the remaining storage devices of the plurality of storage devices to the OS installer computing module.) 
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHEN in view of KIRVAN and further in view of Mahmoud by incorporating the teaching of Mukadam of after rebooting the information handling system, restoring the remaining storage devices of the plurality of storage devices to the OS installer computing module. They are all directed toward memory devices. As recognized by Mukadam, with disk-less servers, boot up of a server with operating system software becomes challenging because of improper protocols to be able to communicate with networked storage device in a SAN, possibility of fabric failure. ([0022] [0023]) Thus, after booting up the system with the local OS for restart or reboot, the initial configuration of the system is established to restore the remaining remote storages to install the OS, resulting to avoid the issues for booting up disk-less servers. ([0063]) Therefore, it would be advantageous to incorporate the teaching of Mukadam of after rebooting the information handling system, restoring the remaining storage devices of the plurality of storage devices to the OS installer computing module to avoid improper protocols for communication and possible fabric failure.

Regarding claim 14, the claim 14 is the apparatus claims of the method claim 5. The claim 14 does not further teach or define the limitation over the limitations recited in the rejected claim 5 above. Therefore, CHEN in view of KIRVAN and further in view of Mahmoud and further in view of Mukadam teaches all the limitations of the claim 14.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/12/2022, with respect to the rejections of claims 1-4, 6-13, and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of CHEN. CHEN teaches scanning storage devices and generating two boot sequence numbers based on the port address sequence or the sequence of installation by the BIOS to load the OS from the storage device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrews et al. (United States Patent Application Publication US 2016/0350166) teaches systems and methods for smart diagnosis using hosted resources with intelligent altering of boot order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187